Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James C. Signor (Reg. #59,233) on 11/05/2021.

The application has been amended as follows (amend claims 1, 10 and cancel claim 2): 


Claim 1 (Currently Amended): A method for operating a sensor assembly for determining relative humidity in radiosondes, the sensor assembly including a humidity sensor, a temperature sensor and a heating element, the method comprising: 
determining whether humidity is at or above a predetermined humidity limit selected as a limiting humidity with respect to saturation over ice; and 
heating the humidity sensor, at least temporarily, wherein in a temperature range below 0°C, the humidity sensor is at least temporarily heated by the heating element 
wherein, in the temperature range below 0°C, the predetermined humidity limit is selected according to the standard definition of relative humidity as a constant humidity limit, the relative humidity is derived as:

    PNG
    media_image1.png
    35
    225
    media_image1.png
    Greyscale

where: 
Ui := relative humidity according to the standard definition over ice, 
e := actual water vapor partial pressure, 
ei(t) := water vapor partial pressure at saturation over an ice surface, 
Page 2 of 8Uw := relative humidity according to the World Meteorological Organization (WMO) definition over water, and 
ew(t) := water vapor partial pressure at saturation over a water surface.

Claim 2 (Canceled)

Claim 10 (Currently Amended): A sensor assembly for determining relative humidity in radiosondes, the sensor assembly including comprising: Page 3 of 8
a humidity sensor; 
a temperature sensor; 
a heating element; and 
a control unit configured to cause the heating element to heat the humidity sensor, at least temporarily, wherein, in a temperature range below 00C, the control unit is configured to at least temporarily cause the heating element to heat the humidity 0C, the predetermined humidity limit is selected according to the standard definition of relative humidity as a constant humidity limit , the relative humidity is derived as:

    PNG
    media_image1.png
    35
    225
    media_image1.png
    Greyscale

where: 
Ui := relative humidity according to the standard definition over ice, 
e := actual water vapor partial pressure, 
ei(t) := water vapor partial pressure at saturation over an ice surface, 
Page 2 of 8Uw := relative humidity according to the World Meteorological Organization (WMO) definition over water, and 
ew(t) := water vapor partial pressure at saturation over a water surface.


Allowable Subject Matter
Claims 1, 3 – 15 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance:
The best prior art found to record are Friedman (U.S. No. 4,893,508) and Palmer Johannes (DE 2619600 A1) which teach the claimed invention however fail to disclose the limitations of “heating the humidity sensor, at least temporarily, wherein in a temperature range below 0°C, the humidity sensor is at least temporarily heated by the heating element based on a determination that the humidity is at or above the i = (e/ei(t)).100=Uw.(ew(t)/ei(t))…” (as also described in equations 2 and 3 at paragraphs [0050], [0052] and [0060] as filed) in combination with all the remaining limitations as required by the method and sensor assembly for determining relative humidity in radiosondes of independent claims 1 and 10.  
Hence the prior art of records fail to teach the invention as set forth in claims 1, 3 – 15 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 01/21/2021 pp. 6 – 8 and 7/20/2021 pp. 6 - 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861